Title: To Benjamin Franklin from Charles Thomson, 26 September 1783
From: Thomson, Charles
To: Franklin, Benjamin


          
            Dear Sir,
            Philada. 26 Sept 1783.
          
          Mr Isaac Norris is the son of our ancient and worthy friend Mr Charles Norris. Though I am confident this would be a sufficient recommendation of him to you, yet as he thinks a letter

from me will be of some advantage, I cannot refuse it, especially as he is a young man of an amiable disposition, sober, modest, of good principles and good morals.
          I could have wished he had seen and known more of his own country before he went abroad. But the war has confined him much at home. On the return of peace, he was persuaded to visit England, but I find by his letters, it has no charms for him. He therefore proposes to make but a short stay in that country and to spend the greatest part of his time abroad in visiting the low countries and France. You will confer an Obligation on me by taking him under your protection, pointing him to objects worthy his notice and by giving him reason to find that this letter proved advantageous to him.
          I am with the greatest respect your most Obedient And most humble Servt
          
            Cha Thomson
            Honble. Doct Franklin
          
         
          Notation: Cha. Thomson 26 sept. 1783—
        